 1
                                                             Honorable Ronald B. Leighton
 2
                                                              Honorable David W. Christel
 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8

 9
     CALVIN MALONE,                                )
10                                                 )
                         Plaintiff,                )    NO. 16-CV-05284-RBL-DWC
11                                                 )
           vs.                                     )    ORDER EXTENDING DEADLINE
12                                                 )    AND ADDING PARTIES
     MARK STRONG and BILL VAN HOOK,                )
13                                                 )
                         Defendants.               )
14
                                                   )
15

16          THIS MATTER having come on before this Court on the plaintiffs’ motion

17   (Dkt. 106) for an order extending the deadline to add parties and adding parties as

18   plaintiffs herein and defendants’ response (Dkt. 110) indicating they do not oppose
19
     the motion; the Court having determined that the request is justified and appropriate,
20
     and the Court deeming itself fully advised in this matter, NOW, THEREFORE, it is
21
     hereby
22
     **
23
     **
24
     **
25

      ORDER EXTENDING DEADLINE AND                      HESTER LAW GROUP, INC., P.S.
      ADDING PARTIES - 1
                                                        1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                            TACOMA, WASHINGTON 98405
                                                                   (253) 272-2157
            ORDERED that the deadline to add parties be extended and the following
 1
     individuals be and are hereby added as plaintiffs to this case:
 2

 3          Ricardo Capello
            William E. Duncan
 4          Donald Gamer
            James Moseley
 5          Robert Sheaffer
            Barry Taylor
 6
            DATED this 2nd day of October, 2018.
 7

 8

 9                                                   A
                                                     David W. Christel
10
                                                     United States Magistrate Judge
11

12

13   HESTER LAW GROUP, INC., P.S.
     Attorneys for Plaintiffs
14

15
     By:    /s/ Casey M. Arbenz
16          Casey M. Arbenz
            WSB #40581
17

18

19

20

21

22

23

24

25

      ORDER EXTENDING DEADLINE AND                       HESTER LAW GROUP, INC., P.S.
      ADDING PARTIES - 2
                                                        1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                            TACOMA, WASHINGTON 98405
                                                                   (253) 272-2157
